DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Continuation Application filed on November 5, 2021, along with an Information Disclosure Statement.  This action is made non-final.
2.	Claims 1-20 are pending in the case; Claims 1, 8, and 15 are independent claims.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,237,708 (hereinafter ‘708).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant Claims 1-20 correspond to Claims 1-20 of ‘708 except that Claims 1-20 of ‘708 recite “HTML video” and “HTML coded” while instant Claims 1-20 recite a “video” and “computer programming code” instead.  Therefore, instant Claims 1-20 are broader than corresponding claims of ‘708, but Claims 1-20 of ‘708 would render the instant claims obvious.     


Prior Art Discussion
5.	As discussed in the parent application (see Application No. 16/885,101, Notice of Allowance mailed on October 15, 2021), the prior art of record does not appear to disclose or suggest the combination of limitations recited in instant independent Claim 1 (and similarly, independent Claims 8 and 15).  While the prior art of record appears to teach previewing (or seeking or scrubbing) of the media file via the associated timeline or progress bar and displaying a preview corresponding to the selected location on the timeline/progress bar, the prior art of record does not appear to disclose or suggest “video scene entries” as recited in Claim 1, and in turn does not appear to disclose or suggest “compil[ing] the identified computer programming code to render the [preview] video scene” in the manner required by Claim 1. 

For example, the prior art of Tseng (US 2010/0242066 A1) is directed towards performing random seek preview for streaming video (see Abstract).  Tseng teaches that while a video stream is played a user can perform a seek operation on the time bar and a preview corresponding to the position on the time bar will be displayed to the user (see ¶ 0016, Figs. 1-3).  The seek operation can be achieved by clicking on or hovering over a position on the time bar, and the position is used to obtain the preview position according to time, ratio, or a calculation; the preview position is utilized to obtain the preview result (see ¶ 0016).  Tseng teaches that the preview result can be an image or an animated image, but also suggests that a section of the video stream can be returned as the preview result, and further suggests that the pre-extracted images (to be used as preview results) can be stored or sent to the client in order to speed up the preview (see ¶¶ 0016-17).  Tseng teaches that the preview position is used to extract the preview result by comparing the preview position with a plurality of predefined positions or timestamps and returning the image/video nearest to the corresponding to position/timestamp (see ¶ 0018).  Tseng also teaches that the video stream is transmitted over the network using Hypertext Transfer Protocol (see ¶ 0020).  
However, Tseng does not appear to disclose or suggest a video comprising a plurality of video scene entries and thus does not appear to disclose or suggest “a video timing map comprising a plurality of video scene entries, wherein: each video scene entry comprises: a video scene start timestamp that identifies a time on a progress bar when a video scene is scheduled to play … each video scene entry is linked with one or more animation entries,” as required by Claim 1; instead, the plurality of positions/timestamps that a preview position can be compared to in Tseng only corresponds to the timing of the video being played and not to “animation entries” as required by Claim 1.  It follows that Tseng does not appear to teach “compile the identified computer programming code to render the second video scene,” where the programming code is associated with a first source scene identifier and a corresponding first animation identifier, in the manner recited in Claim 1. 

	Other prior art of record similarly fails to disclose or suggest:
a video timing map comprising a plurality of video scene entries, wherein: 
each video scene entry comprises: 
a video scene start timestamp that identifies a time on a progress bar when a video scene is scheduled to play; and 
a source scene identifier corresponding with the video scene; 
each video scene entry is linked with one or more animation entries; and
each animation entry comprises: 
an animation start timestamp that identifies a time on the progress bar when an animation is scheduled to play; and 
an animation identifier corresponding with the animation
and in turn, also fails to disclose or suggest:
identify a first source scene identifier for the second video scene that is associated with the identified video scene entry;
identify animation entries that are linked with the video scene entry in the video timing map;
identify a first animation entry from among the animation entries that are linked with the second video scene based on the time instance value;
identify a first animation identifier for a first animation that is associated with the first animation entry;
identify computer programming code that is associated with the first source scene identifier and the first animation identifier;
compile the identified computer programming code to render the second video scene.

For example, the prior art of Andrew Cheng-min Lin et al. (US 2010/0303440 A1) describes simultaneous playing of a media program and an arbitrarily chosen seek preview frame (see Abstract).  Lin teaches generating thumbnails from media frames, and indexing the preview version to the media program (see Fig. 6, ¶ 0059).  However, Lin does not appear to disclose or suggest a video timing map comprising both video scenes and corresponding animation entries, and Lin also does not appear to disclose or suggest compiling of the corresponding code in order to render the preview video, as required by Claim 1.
The prior art of Liu et al. (US 2016/0351229 A1) is directed towards a thumbnail video player for video scrubbing (see Abstract).  Liu describes HTTP Live Streaming (HLS) which segments media into chunks and uses a playlist/index in order to manage those chunks, including scrubbing operation (see Fig. 3, ¶ 0015).  However, Liu (or HLS) does not appear to mention animation entries corresponding to video scenes, and in turn does not appear to disclose or suggest compiling of the corresponding code in order to render the preview video as recited in Claim 1.
Similarly, the prior art of Kui Lin et al. (US 2012/0070129 A1) is directed towards scrub preview services, and teaches generation of an index and manifest files for the preview file (see Figs. 6 and 12), but does not appear to disclose or suggest the video timing map comprising both video scenes and corresponding animation entries, nor compiling of the corresponding code in order to render the preview video in the manner required by Claim 1.  Other prior art of record (for example, Liao (US 9,179,116 B1), Lee et al. (US 2014/0201638 A1), Wang (US 2007/0016611 A1), etc.), also does not appear to disclose or suggest the video timing map comprising both video scenes and corresponding animation entries, and in turn compiling of the corresponding code in order to render the preview video, as recited in Claim 1.  The prior art of record describing generation and presentation of slideshows over network or in a browser (for example, Quereshi et al. (US 6,396,500 B1), Socolow et al. (US 2004/0205515 A1), Balkus et al. (US 2004/0268224 A1), Yuniardi (US 8,875,008 B2), etc.) does not appear to disclose or suggest the video timing map or the video in the manner described by Claim 1.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179